                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY




 ALPHONSE EDOUARD,                                              Civil Action No.: 3:17-cv-3582
                                                                (PGS)(TJB)
                             Plaint zfJ;

                        v.                                                 MEMORANDUM
                                                                            AND ORDER

 CITY OF LONG BRANCH and JOHN BUTOW,

                             Defendants.




SHERIDAN, U.S.D.J.

       This matter comes before the Court on defendants’ Motion for Partial Dismissal of

Plaintiffs Second Amended Complaint. Plaintiff Alphonse Edouard, pro se, filed this second

amended complaint against the City of Long Branch (Long Branch) and the City’s Tax Assessor,

John Butow, alleging violations of 42 U.S.C.         §   1983 and the Open Public Records Act,

N.J.S.A.   § 47:1A-l   to -13. (2nd Am. Compl. (“SAC”), ECF No. 43).

                                                 I

       In his complaint, Plaintiff sets forth the following facts. Plaintiff owns a 2,589 square foot

condominium located in Long Branch, New Jersey. (Id. at        ¶ 4, 15).       On November 23, 2016,

Plaintiff was notified that the appraised value of his condominium had increased to $771,000,

when the value had previously been assessed at $660,000.         (Id. at   ¶   19). Plaintiff thereafter

contacted Long Branch’s City Manager, Kevin Hayes, to request information about why the

assessed value of his condominium had increased. (Id. at ¶ 20). Plaintiff informed Hayes this his

neighbor’s condominium had a lower assessment ($46,000) and that unit faces the ocean and has

                                                 1
more square footage than his condominium. (Id.        ¶ 21).   Plaintiff alleges that despite efforts to speak

with Hayes, he was ignored. (Id.)

           Plaintiff also reached out to Defendant John Butow, Long Branch’s Tax Assessor, in an

attempt to determine “the method used to value his condominium.” (Id. at ¶ 22). Plaintiff alleges

that Butow refused to meet with him or respond to his questions. (Id.) Finally, Plaintiff alleges

that he wrote to Mayor Adam Schneider to inform him that Butow had refused to meet with him

about his tax assessment. (Id. at ¶ 23). Plaintiff claims that the Mayor and Counsel did not respond

to his letter. (Id.) In an attempt to contact Mayor Schneider, Plaintiff contacted the Mayor’s office,

where he again spoke to Hayes, who “cursed” at him and “hung up the phone.” (Id. at ¶ 24).

           Plaintiff is a Haitian-American, and a practicing Roman-Catholic. (Id. at ¶ 16). In the past,

he has litigated claims against Long Branch, during which time he alleges that the City Officials

“became familiar with Plaintiffs ethnic and religious identity.” (Id. at ¶ 17). Plaintiff alleges that

non-Jewish minorities are “consistently charged substantially more in taxes for properties that were

traditionally lower in value.” (Id. at    ¶ 25).   To support this contention, Plaintiff explains that on

January 19, 2016, Susan Hodes, the owner a neighboring condominium, informed Plaintiff that

she was able to lower her tax assessment by meeting with Butow. (Id. at ¶ 26). Hodes is “Jewish

and Caucasian.” (Id.) Plaintiff claims that they both are “similarly situated” because they both

own similar property, and both require the services of the tax assessor in relation to their property.

(Id. at   ¶ 27).   Plaintiff alleges that “Defendants denied him the services that they extended to Ms.

Hodes on account of his religion, ethnicity, and skin color.” (Id. at ¶ 28).




                                                      2
          Plaintiff alleges the following counts in his amended complaint: (1) violation of his right

to Procedural Due Process against all Defendants; (2) violation of his right to Equal Protection

(Religion) against Representative McClinton;’ (3) violation of his right to Equal Protection

Violation (Ethnicity) against Defendants; (4) Discrimination in Real-Estate Related Transactions

Against all Defendants (42 U.S.C.             §   3605); and (5) and a violation of the Open Public Records

Act. N.J.S.A     § 47:1A-1.
                                                             II

          On a motion to dismiss for failure to state a claim pursuant to Fed. R. civ.                   .   12(b)(6), the

Court is required to accept as true all allegations in the complaint and all reasonable inferences

that can be drawn therefrom, and to view them in the light most favorable to the non-moving

party. See Oshiver v. Levin, Fishbein, Sedran & Berman, 38 F.3d 1380, 1384 (3d Cir. 1994). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.” Ashcrofl v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Ati. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The Third Circuit set forth a

three-part analysis for determining whether not a complaint may survive a motion to dismiss for

failure to state a claim:

         First, the court must “tak[e] note of the elements a plaintiff must plead to state a
         claim.” Second, the court should identify allegations that, “because they are no
         more than conclusions, are not entitled to the assumption of truth.” Finally, “where


   Count II of Defendant’s complaint asserts a claim against “Representative McClinton.” Plaintiff does not identify
who this individual is or how this individual violated § 1983. Nowhere else in Plaintiff’s complaint or subsequent
briefing is this individual identified. Federal Rule of Civil Procedure 10(a) requires that the caption of the complaint
name all of the parties to the action. Fed. R. Civ. P. 10(a). “However, failure to list a party in the caption is not fatal,
as long as other indicia provide actual notice of the identity of the parties.” Abbott v. All. City, No. 11-4851, 2017
U.S. Dist. LEXIS 44205, at *10 n.4 (D.N.J. Mar. 27, 2017) (citing Prisco v. N.Y., 804 F. Supp. 518, 521
(S.D.N.Y.1992); 5 C. Wright & A. Miller, Federal Practice and Procedure § 1321 (2d ed. 1990)). Courts have looked
to “pleadings, service of process and other indications of the intent of the pleader to determine whether a party is a
proper defendant.” Id. Here, plaintiffs caption to his complaint does not name “Representative McClinton,’ nor does
Count II of his complaint provide any further details which could help identify this individual. Plaintiff also did not
make any attempt to serve this individual with summons. For these reasons, there is no indicia that provides actual
notice of the identity of this party, and Count II of plaintiffs complaint is dismissed.

                                                             3
        there are well-pleaded factual allegations, a court should assume their veracity and
        then determine whether they plausibly give rise to an entitlement for relief.”

Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010).

        “This means that [the] inquiry is normally broken into three parts: (1) identifying the

elements of the claim, (2) reviewing the complaint to strike conclusory allegations, and then

(3) looking at the well-pleaded components of the complaint and evaluating whether all of the

elements identified in part one of the inquiry are sufficiently alleged.” Malleus v. George, 641

F.3d 560, 563 (3d Cir. 2011). While a court will accept well-pleaded allegations as true for the

purposes of the motion, it will not accept bald assertions, unsupported conclusions, unwarranted

inferences, or sweeping legal conclusions cast in the form of factual allegations. Iqbal, 556 U.s.

at 678-79; see also Morse v. Lower Merion School District, 132 F.3d 902, 906 (3d Cir. 1997). A

complaint should be dismissed only if the well-pleaded alleged facts, taken as true, fail to state a

claim. See In re Warfarin Sodium, 214 F.3d 395, 397-98 (3d Cir. 2000). The question is whether

the claimant can prove any set of facts consistent with his or her allegations that will entitle him

or her to relief, not whether that person will ultimately prevail. Semerenko v. Cendant Corp., 223

F.3d 165, 173 (3d Cir.), cert. denied, 531 U.s. 1149 (2001).

        “The pleader is required to ‘set forth sufficient information to outline the elements of his

claim or to permit inferences to be drawn that these elements exist.” Kost v. Kozakewicz, I F.3d

176, 183 (3d Cir. 1993) (quoting 5A Wright & Miller, Fed. Practice & Procedure: Civil 2d       §   1357

at 340). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed

factual allegations, a plaintiffs obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief

requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do         Factual allegations must be enough to raise a right to relief above the




                                                 4
speculative level,   .   .   .   on the assumption that all the allegations in the complaint are true (even if

doubtful in fact)                “   Twombly, 550 U.S. at 555 (internal citations and quotations omitted).

                                                            III

        Defendants argue that Plaintiffs               § 1983 claims are barred by the Tax Injunction Act
(“TIA”), 28 U.S.C.       § 1341. The TIA states that “district courts shall not enjoin, suspend or restrain
the assessment, levy or collection of any tax under State law where a plain, speedy and efficient

remedy may be had in the courts of such State.” While               § 1983 claims are not expressly addressed
in the TIA, the Supreme Court has held that, in challenges to the administration of state tax laws,

“the principle of comity bars federal courts from granting damages relief in such cases.            .   . .“   Fair

Assessment in Real Estate Ass’n v. McNary, 454 U.S. 100, 107 (1981). “Thus, even though the

TIA expressly prohibits a federal court from providing declaratory relief in state tax cases, the

principle of comity supplements the [TIA] and bars federal courts from awarding monetary

damages in state tax disputes.” Russo v. Twp. ofPlumsted, No. 13-5082, 2014 U.S. Dist. LEXIS

94318, at *20 (D.N.J. July 11, 2014) (quotation omitted).             § 1983 claimants “must seek protection
of their federal rights by state remedies, provided of course that those remedies are plain, adequate,

and complete[.]” Fair Assessment in Real Estate Ass’n, 454 U.S. at 116. “The critical criterion as

to the adequacy of the remedy available to the taxpayers is not the relief which they can obtain in

[State court] proceedings, but whether [the State] provides a forum for presentation of their

claims.” Hardwick v. Cuomo, 891 F.2d 1097, 1106 (3d Cir. 1989). Thus, a “remedy will be

sufficient if it provides the taxpayer with a full hearing and judicial determination’ at which [the

taxpayer] may raise any and all constitutional objections.” Hardwick, 891 F. 2d at 1105 (quoting

Cal. v. Grace Brethren Church, 457 U.S. 393, 412 (1982)). “As a threshold matter, the Court must

determine whether Plaintiffs              § 1983 claim is a challenge to a state tax assessment, or brought


                                                            5
under    §    1983 to redress alleged constitutional violations.” Russo, No. 13-5082, 2014 U.S. Dist.

LEXIS 94318, at 22 (citing Frybarger, 2006 U.S. Dist. LEXIS 93365, at *8).

             Defendants argue that Plaintiffs claims should be dismissed based on the TIA, as an

adequate remedy exists in State court, in the form of a tax appeal or “other appropriate relief.” In

his complaint, Plaintiff alleges “lack of services” by Defendant Butow, and that he was denied

these services based on his religion, ethnicity, and skin color. (SAC at                       ¶ 26,    27, 28, 30). The

“services” Plaintiff alleges include: (1) he was denied the opportunity to meet with Defendant

Butow; and (2) he was denied the opportunity to review comparables, which he alleges would

allow him to properly defend his tax appeal. Thus, it is clear that Plaintiffs is bringing this suit in

an effort to challenge the validity of the procedures implemented and the determinations made by

the Tax Assessor, Defendant Butow, and to recover the money he expended in taxes that he alleged

were unfairly assessed.           (See Compi., ECF No. 43, at              ¶   34 (Count I);      ¶   40 (Count II); and

¶ 48,   50, 51 (Count III)).

          Plaintiff also alleges that any state remedies are inadequate.2 However, “[tjo be adequate,

a state remedy need only satisfy ‘minimal procedural criteria.” GMC v. City of Linden, 143 N.J.

336, 347 (1996) (citation omitted) (emphasis in original).                        In GMC, the plaintiffs sued the

defendant city under 42 U.S.C.           §   1983, alleging that the defendant city, its tax assessor, and others

assessed its assembly plant at an excessive rate, thereby violating their due process rights. Id. at

339.     Recognizing that New Jersey law provides taxpayers with grounds to contest the



2
   Plaintiffs reliance on Garrett v. Bamford, 538 F.2d 63 (3d Cir. 1976) is misplaced. In Garrett, the Third Circuit
concluded that Pennsylvania law failed to provide a sufficient remedy for the plaintiffs, since a group of aggrieved
taxpayers would not be able to bring a class action suit in state court. Id. at 72. Therefore, based on the lack of class
action relief, the Third Circuit found the TIA did not bar the plaintiffs’ cause of action. Id. However, when the lawsuit
was again presented to the Third Circuit two years later, Pennsylvania had amended the tax code to permit aggrieved
taxpayers to file class action lawsuits. See Garrett v. Bamford, 582 F.2d 810 (3d Cir. 1978). Therefore, the court
concluded that plaintiffs failed to establish that the state system was fatally insufficient and affirmed the district court’s
dismissal. Id. at 817.

                                                              6
constitutionality of a tax assessment, the New Jersey Supreme Court concluded that the plaintiff

lacked standing to assert federal law claims, since there existed alternative state forums for raising

its constitutional challenges. Id. at 349-50. Here, there are adequate state remedies available for

Plaintiffs constitutional challenges to be heard. Specifically, N.J.S.A.         §   54:4-63.11 provides

taxpayers with an opportunity to contest tax assessments to their property. In short, because New

Jersey law provides a plain, speedy, and efficient remedy, Counts I, II, and II the present matter

are barred by the TIA, and must be dismissed.

                                                    Iv

       In his Second Amended Complaint, Plaintiff alleges that Defendants violated the Open

Public Records Act (“OPRA”), N.J.S.A.         § 41:1A-1   to -13, by failing to respond to his request for

public records within seven days. (SAC at        ¶ 60).   Specifically, Plaintiff alleged he “submitted a

request for public records to [Long Branch] when [he] requested information explaining why his

condominium’s assessed value increased.” (Id. at ¶ 59). Plaintiff alleges that after learning of his

increased property value assessment, he “contacted City of Long Branch’s City Manager on

December 27, 2016 and asked that he be provided with information explaining why his

condominium’s assessed value increased from $660,000.00 to $771,000.00.” (Id. at ¶ 20).

       The request for “an explanation” does not come within OPRA because the statute requires

disclosure of documents; but it does not require an official to write an explanation. Moreover, the

OPRA sets out a specific procedure for challenging a denial of access to a record, and a requestor

may “institute a proceeding to challenge the custodian’s decision by filing an action in Superior

Court [of New Jersey].     .   .   [or by] filing a complaint with the Government Records Council.”

N.J.S.A.   §   47:1A-6. New Jersey courts have applied a 45-day statute of limitations for OPRA

actions. See Mason v. City of Hoboken, 196 N.J. 51, 68, 951 A.2d 1017, 1027 (2008). Here,



                                                     7
Plaintiff had 45 days to bring an appeal for the denial of any OPRA request he allegedly brought.

Plaintiff filed this present lawsuit on April 19, 2017, long after the 45-day statute of limitation

period for OPRA requests in New Jersey.             Accordingly, Count V of Plaintiffs complaint is

dismissed as it is barred by the statute of limitations for OPRA requests in New Jersey.

                                               CONCLUSION

        Defendants’ Motion for Partial Dismissal of Plaintiffs Second Amended Complaint is

GRANTED.

                                                  ORDER

        This matter having come before the Court Defendants City of Long Branch and John

Butow’s Motion for Partial Dismissal of Plaintiffs Second Amended Complaint (ECF No. 44); and

the Court having carefully reviewed and taken into consideration the submissions of the parties,

as well as the arguments and exhibits therein presented, and for good cause shown, and for all of

the foregoing reasons,
                onthis   L/lk
        IT IS                   day of________ ,2018,


        ORDERED that Defendants Motion for Partial Dismissal of Plaintiffs Second Amended

Complaint is GRANTED, as follows:

    1. Count 1(42. U.S.C.       §   1983, Procedural Due Process Against all Defendants) is GRANTED

in its entirety;

    2. Count 11(42 U.SC.        §   1983, Equal Protection Violation (Religion) Against Representative

McClinton) is GRANTED in its entirety;




                                                      8
  3. Count III (42 U.S.C.   §   1983, Equal Protection Violation (Ethnicity) Against Defendants)

is GRANTED in its entirety;

  4. Count V (N.J.S.A   § 47:1A-l    (Open Public Records Act)) is GRANTED in its entirety.




                                                 eaz 1fkL
                                              PETER G. SHERIDAN, U.S.D.J.




                                                 9
